 In the Matter of DONOVAN LUMBER COMPANYandLUMBER AND SAW-MILL WORKERS' UNION, LOCAL No. 2762, CHARTERED BY THE UNITEDBROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA, AFFILIATEDWITH THE AMERICAN FEDERATION OF LABORCaseNo. R-1833.-DeeidedMay ^?9, 1940Lumber Products Manufacturing Industry-Agreemaent:stipulationfor certifi-cation upon consentelection-Certification of Representatives:following consentelection.Mr. Elwyn J. Eagen,for the Board.Mr. F. H. McCready,of Aberdeen, Wash., for the Company.Mr. Honer E. Sellers,of Aberdeen, Wash., for the Lumber Workers.Mr. H. I. Tiuclcer,of Aberdeen, Wash., for the Sawmill Workers.Miss Ann Landy,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn March 14, 1940, Lumber and Sawmill Workers' Union, LocalNo. 2762, chartered by the United Brotherhood of Carpenters andJoiners of America, affiliated with the American Federation of Labor,herein called the Lumber Workers, filed with the Regional Director forthe Nineteenth Region (Seattle, Washington) a petition alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Donovan Lumber Company, herein called theCompany,, engaged in the manufacture and sale of general lumberproducts at Aberdeen, Washington, and requesting an investigationand certification of representatives, pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.OnApril. 11, 1940, the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act and Article III,Section 3, of National Labor Relations Board Rules and Regulations-Series 2, as amended, ordered an investigation and authorized theRegional Director to conduct it and provide for an appropriate hear-ing upon due notice.On the same day, the Company, the Lumber24 N. L. R. B., No.7.204 DONOVAN LUMBER COMPANY205Workers, Sawmill and Timber Workers Union, Local No. 2, charteredbythe InternationalWoodworkers of America, affiliated with theCongress of Industrial Organizations, herein called the SawmillWorkers, and the Regional Director, entered into a"STIPULATION FORCERTIFICATION UPON CONSENT ELECTION."Pursuant to the stipulation, an election by secret ballot was con-ducted on April 26, 1940, under the direction and supervision of theRegional Director among all the production and' maintenance em-ployees of the Company in and about its Sawmill No. 2, exclusive ofsupervisory and clerical employees, to determine whether said employ-ees desired to be represented by the Lumber Workers or by the Saw-millWorkers, or by neither.On April 27, 1940, the Regional Directorballot.No objections to the conduct of the ballot or the ElectionReport have been filed by any of the parties.In his El'ectioii Report; the Regional Director reported as followsconcerning the balloting and its results :Total eligibleto vote----------------------------------------- 187Total numberof ballots cast--------------------------------- 186Total number of votes infavor of Lumberand SawmillWorkers'Union, LocalNo. 2762,charteredby the United Brotherhoodof Carpenters and Joiners of America,affiliatedwith theAmericanFederationof Labor-----------------------------86Total number of votes in favor of Sawmill and TimberWorkers'Union, Local No. 2, chartered by International Woodworkersof America,affiliatedwith the Congressof Industrial Organi-zations----------------------------------------------------90Total number of ballots for neither---------------------------0Total number of blank ballots--------------------------------0Totalnumber of void ballots--------------------------------1Total number of challenged ballots---------------------------0Upon the basis of the stipulation, the election report, and the entirerecord in the case, the Board makes the following :FINDINGS OFFACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Donovan Lumber Company, Aberdeen,Washington, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.All production and maintenance employees employed by theCompany in and about its Sawmill No. 2, in Aberdeen, Washington,exclusive of supervisory and clerical employees, constitute a unit ap-propriate for.the purposes of collective bargaining, within the mean-ing of Section 9 (b) of the National Labor Relations Act. 206DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Sawmill and Timber Workers' Union,Local No. 2,chartered byInternationalWoodworkers of America,affiliated with the Congressof Industrial Organizations,has been designated and selected by amajority of the employees in the above unit as their representative forthe purposes of collective bargaining,and is the exclusive representa-tive of all the employees in said unit within the meaning of Section9 (a) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,IT IS HEREBY crRTIFIrD that Sawmill and Timber Workers' Union,Local No. 2, chartered by International Woodworkers of America,affiliatedwith the Congress of Industrial Organizations,has beendesignated and selected by a majority of the production and mainte-nance workers employed by Donovan Lumber Company in and aboutits Sawmill No. 2, at Aberdeen,Washington,excluding supervisoryand clerical employees,as their representative for the purposes of col-lective bargaining,and that pursuant to the provision of Section 9 (a)of the Act, Sawmill and Timber Workers' Union, Local No. 2, char-tered by InternationalWoodworkers of America, affiliated with theCongress of Industrial Organizations,is the exclusive representative ofall such employees for the purposes of collective bargaining in respectto rates of pay, wages,hours of employment, and other conditions ofemployment.